DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6-7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Swei et al. (US 7,901,778) in view of Kamata et al. (US 4,558,098), Bonnet et al. (US 2008/0311406), Schuetz et al. (US 2013/0096237), Osae et al. (US 2012/0302695) and Arndt et al. (US 2007/0185270).
Regarding claim 1, Swei teaches a multilayer film including an outermost layer, an intermediate layer and an innermost layer (Col. 3, Lines 16-24). The outer most layer typically includes a weather resistant polymer such as fluoropolymer (“protective film” & “a layer A comprising a fluoropolymer”) (Col. 3, Lines 25-49). The intermediate layer typically includes a blend of polymer and UV absorber where the polymer may be an acrylic polymer such as polymethyl methacrylate (“a PMMA layer B comprising a matrix material B and at least one UV absorber” & “the PMMA matrix material in layer B are a polymer obtained through polymerization of a composition composed from 80% to 100% by weight of methyl methacrylate and from 0 to 20% by weight of one or more other ethylenically unsaturated monomers capable of free radicalization”) (Col. 4, Lines 1-2). The intermediate layer may also include fine particles of dispersed uniformly in the polymer (“PMMA layer B comprising at least one impact modifier”) (Col. 4, Lines 36-38) and the particles may be core/shell (“the at least one impact modifier in layer B are core-shell particles having an outermost shell wherein the outermost shell of said particles completely mixes with the PMMA matrix material in layer B”) (Col. 4, Lines 43-45). The innermost layer may be used an adhesive layer (“layer C suitable for lamination with a resin impregnated paper to obtain an HPL” & “protective film suitable for lamination on high-pressure laminates”) (Col. 6, Lines 51-52). The innermost layer may be formed from a polymer matrix and 
Swei is silent with respect to the innermost layer comprising 5% to 40% by weight of an adhesion promoter, wherein the adhesion promoter is a copolymer comprising at least one methacrylate and one anhydride and/or diacid, and a matrix material C comprising at least one polymethacrlyate. Swei is additionally silent with respect to the polymethacrlyate is a polymer obtained through polymerization of a composition composed from 80% to 100% by weight of methyl methacrylate and from 0 to 20% by weight of one or more other ethylenically unsaturated monomers capable of free radicalization.
Kamata teaches a heat-resistant methacrylic resin composition comprising 1 to 99% by weight of a copolymer obtained by copolymerizing methyl methacrylate, an aromatic vinyl compound and maleic anhydride along with 99% to 1% of a copolymer obtained by copolymerizing 80 to 100% by weight of a methyl methacrylate and 0 to 20% by weight of other copolymerizable ethylenic monomer (Abstract). The vinyl compound may be styrene (Col. 2, Lines 48-49). The composition is excellent in characteristics such as optical characteristics, mechanical properties, weathering resistance and molding processability (Abstract).
Bonnet teaches a coextruded multilayer film including an adhesive layer (III) comprising, as main constituent, a functional PMMA, the adhesive layer (III) being positioned on the side of the (ligno)cellulose material (Pg. 1, Paragraph [0012]-[0015]). The functional PMMA makes it possible to obtain good adhesion with numerous substrates (Pg. 4, Paragraph [0074]) and is formed by the copolymerization of methyl(meth)acrylate, methacrylic acid, and a 3rd monomer which can be copolymerized with MMA (Pg. 2, Paragraph [0032]), including an anhydride group 
Schuetz teaches composite materials made of at least one cellulose containing material with improved mechanical properties and improved weathering resistance (Pg. 1, Paragraph [0001]). The composite materials include an adhesion promoter provide alongside a matrix material (PG. 3, Paragraph [0042]). The adhesion promoter is preferably formed from a styrene-maleic anhydride copolymer and is kept in a range preferably from 3% by weight to 25% by weight (Pg. 3, Paragraphs [0043]-[0047]). The matrix material is preferably a poly(alkyl) (meth)acrylate polymer (Pg. 3, Paragraph [0050]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the innermost layer as polymer blend in which the polymer blend is a composition comprising 1 to 99% by weight of a copolymer obtained by copolymerizing methyl methacrylate, an aromatic vinyl compound and maleic anhydride along with 99% to 1% of a copolymer obtained by copolymerizing 80 to 100% by weight of a methyl methacrylate and 0 to 20% by weight of other copolymerizable ethylenic monomer, as taught by Kamata, which provides excellent characteristics such as optical characteristics, mechanical properties, weathering resistance and molding processability. It additionally would have been obvious to further limit the amount of adhesion promoter to 3% to 25% by weight in combination with the methyl methacrylate such that Schuetz additionally teaches a composite material formed from a styrene-maleic anhydride copolymer as an adhesion promoter in the presence of an alkyl (meth)acrylate polymer. Additionally, the inclusion of the copolymer comprising the methyl methacrylate, vinyl compound and maleic anhydride meets the limitations of an adhesion promoter such that Bonnet teaches the use of this compound to obtain good adhesion. 

Osae teaches adhesive compositions that may having (meth)acrylates and core-shell impact modifiers (Pg. 2, Paragraphs [0032]-[0034]) which swell in (meth)acrylate monomers but do not dissolve (Pg. 4, Paragraph [0081]-[0086]). Furthermore, these particles provide improvements in the impact strength of joints bonded with the adhesive (Pg. 1, Paragraph [0004]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the innermost layer of Swei which is taught to be an adhesive composition to include core-shell impact modifiers as taught by Osae, such that the modifiers provide improvements in the impact strength of joints bonded with the adhesive.
Swei is further silent with respect to the PMMA matrix material of the intermediate layer having a molar mass of between 100,000 and 200,000 g/mol. 
Arndt teaches a polymer mixture comprising an impact modified poly(meth)acrylate polymer and a fluoropolymer (Pg. 1, Paragraph [0001]). The mixtures are designed to provide high weathering resistance, good chemical resistance and good mechanical strength (Pg. 1, Paragraph [0009]). The poly(meth)acrylate polymer is formed from a matrix having at least 80% methyl methacrylate and 0 to 20% by weight of units of monomers copolymerizable with methyl methacrylate (Pg. 2, Paragraph [0023]). The molecular weight of the matrix is preferably 100,000 to 150,000 g/mol (Pg. 2, Paragraph [0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the PMMA matrix of Swei such that the matrix has a molecular weight of between 100,000 to 150,000 g/mol as taught by Arndt who also teaches a PMMA matrix material form weathering resistance. 
claim 2, Swei teaches a multilayer film as discussed above with respect to claim 1. Swei further teaches the total thickness of the film is at least 25 microns such as 25 microns to 105 microns (Col. 7, Lines 52-62). The inner and outer layers may comprise 5% to 15% of that thickness (1.25 to 15.75 microns) and the intermediate layer may comprise 50 to 80% of that thickness (12.5 to 84 microns). Although the ranges for the thicknesses are not exactly the same, they do overlap. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 6, Swei teaches the multilayer films as discussed above with respect to claim 1. Swei further teaches the UV absorbers may be triazines, benzotriazoles and HALS compounds (Col. 5, Lines 26-29).
Regarding claim 7, Swei teaches the multilayer films as discussed above with respect to claim 1. The fluoropolymer of the outermost layer may be a PVDF (Col. 3, Line 43). 
Regarding claim 9, Swei teaches the multilayer films as discussed above with respect to claim 1. The outermost layer may be comprised of 100% of a fluoropolymer such as PVDF (Col. 3, Lines 61-65). 
Regarding claim 11, Swei teaches the multilayer films as discussed above with respect to claim 1 in view of Kamata which teaches the composition comprising a copolymer of methyl methacrylate, styrene and maleic anhydride. 
Regarding claim 12, Swei teaches the multilayer films as discussed above with respect to claim 1 which include an outermost layer of PVDF.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swei et al. (US 7,901,778) in view of Kamata et al. (US 4,558,098), Bonnet et al. (US 2008/0311406), Schuetz et al. (US 2013/0096237), Osae  as applied to claim 1 above, and further in view of Friedman et al. (US 6,444,311).
Regarding claim 8, Swei teaches the multilayer films as discussed above with respect to claim 1.
Swei is silent with respect to the PVDF of the surface layer being amorphous or microcrystalline having a haze value of less than 5. 
Friedman teaches the use of multilayer films for protecting surfaces being clear and protecting color fading (Col. 3, Lines 52-67). The films have a haze value of less than 1% (Col. 4, Lines 20-23) and the top coat may be formed from PVDF (Col. 4, Lines 30-64). 
As such, it would have been obvious to one of ordinary skill in the art before the filing of the invention that the PVDF of the outermost layer of Swei would have a haze value of less than 1% in order to protect substrates and prevent color fading as taught by Friedman. Furthermore, one of ordinary skill in the art would appreciate that the PVDF is either amorphous or microcrystalline.

Response to Arguments
Applicant's arguments filed 4/8/221 have been fully considered but they are not persuasive.
On pages 4-8, applicant argues that the combination of impact modifiers and adhesion promoters provides enhanced adhesion rather than the use of adhesion promoters alone citing various examples across multiple affidavits.
The examiner first notes that in the non-final rejection dated 3/20/2020 on page 9, Osae teaches “Such polymer-in-monomer solution adhesives were later improved by the addition of particulate core-shell graft copolymers, which swell in the methacrylate monomer but do not dissolve therein and yield improvements in the impact strength of joints bonded with 
With respect to the data submitted in the new declaration, it appears as though applicant is attempting to illustrate improved adhesion strength when the content of the adhesion promoter is varied ranging from values from 3.5% to 65%. Each of the inventive examples attempts to show the surface quality of the resulting multilayer films and the adhesion after 48 hours at a temperature of 65°C. According to the data, it appears as though the difference between 3.5% and 5% adhesion promoter is an adhesion grading scale of 3 and 2, respectively, the scale provided by applicant. Furthermore, it appears as though the surface quality dissipates beyond values above 35% by weight indicated by “+” and “-“ signs.
The examiner first notes that the new data provided is not comparable to the previous data sets in prior declarations such that the time and temperature for the adhesion tests are remarkably different in that the times are increased by 40 hours and the temperatures are decreased by 35°C. As such, the results would not be comparable as well. Secondly, with respect to the surface quality scale, there is no indication of what achieves a “+” sign or a “-“ sign. As such, it is unclear as to what governs this scale and how they are judged quantitatively. 
Continuing to the data provided, the examiner points out that the claimed range is from 5% by weight and 40% by weight, however, the highest value in the claimed range is 35%, and this value achieved a “o” for surface quality; it is unclear as to what this symbol indicates 
Ultimately, the examiner contends that the data provided in the affidavits is unpersuasive as providing unexpected results such that the grading scales are not fully defined and the data at the end points of the claimed range do not distinguish themselves from values outside of the range. 
Lastly, the examiner notes that the reference of Arndt has additionally been added to the rejection in order to teach the limitation of “a molar mass of the PMMA in layer B is from 100,000 to 200,000 g/mol.”

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783